Memorandum. The judgment of the Appellate Division should be reversed on the dissenting opinion of Mr. Justice Feed J. Munder. We would add that the collective bargaining agreement which petitioner claims cloaks him with otherwise inapplicable benefits under section 75 of the Civil Service Law, had *748expired prior to his dismissal and was not being renegotiated between the parties. It could not, therefore, provide him with his claimed relief. Absent proof that petitioner’s dismissal was in direct violation of the exercise of any constitutionally protected rights or that the effect of his dismissal was to penalize the free exercise of such rights, petitioner lacked any contractual or statutory protection from summary dismissal (Board of Regents v. Roth, 408 U. S. 564). Furthermore, since petitioner was not immune from summary dismissal, the claimed excessiveness of the penalty is rendered academic.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Stevens concur; Judge Rabin taking no part.
Judgment reversed, with costs, and determination of respondents-appellants reinstated in a memorandum.